In re Sub Sea International, Inc.; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “H”, No. 92-15043; to the Court of Appeal, Fourth Circuit, No. 92CW-2256.
Granted. The lower courts erred in relying on La.Code Civ.P. art. 7, which deals with jurisdiction, not venue. See Forrest House Apartments v. Louisiana Public Service Commission, 344 So.2d 441 (La.App. 1st Cir.1977). This case is controlled by La.Code Civ.P. art. 925, which provides that when the defendant makes an appearance, all objections which may be raised through the declinatory exception are waived “unless pleaded therein.” Relator’s motion to compel specifically re-pleads its exception of improper venue. Accordingly, the trail court erred in finding relator waived its exception of improper venue. Case is remanded to the trial court to address the merits of relator’s exception.
CALOGERO, C.J., not on panel.